       Case 3:13-cv-03826-EMC Document 983 Filed 12/20/19 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          DEC 20 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
DOUGLAS O’CONNOR; et al.,                        No.    19-17073

                Plaintiffs-Appellees,            D.C. No. 3:13-cv-03826-EMC
                                                 Northern District of California,
 v.                                              San Francisco

UBER TECHNOLOGIES, INC.,                         ORDER

                Defendant-Appellee,

 v.

S. PATRICK MENDEL,

                Movant-Appellant.

Before: THOMAS, Chief Judge, and BERZON and BRESS, Circuit Judges.

      A review of the record and the response to the motion for summary

affirmance indicates that the questions raised in this appeal are so insubstantial as

not to require further argument. See United States v. Hooton, 693 F.2d 857, 858

(9th Cir. 1982) (stating standard).

      Accordingly, the motion for summary affirmance (Docket Entry No. 6) is

granted. We summarily affirm the district court’s September 13, 2019 order.

      AFFIRMED.




LAB/MOATT
